Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed October 18, 2022 has been entered. Claims 1, 2, 4-8, and 10-13 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 recites the acronym “IVs.” The full wording corresponding to this acronym should be provided the first time it is recited in the claim. For example, claim 1 could be rewritten to state, “calculating the information values (IVs) corresponding to various candidate variables…”
Claim 1 recites the limitation, “calculating the IVs corresponding to various candidate variables in the multiple candidate independent variables of the scorecard model, and determining the candidate independent variables whose IVs are greater than a preset IV threshold as target variables, wherein each target variable is divided into at least two group.” It appears that the applicant intended to state, “calculating the IVs corresponding to various candidate variables in the multiple candidate independent variables of the scorecard model, and determining the candidate independent variables whose IVs are greater than a preset IV threshold as target variables, wherein each target variable is divided into at least two groups.” A similar issue is present in claim 8.
	Appropriate correction or clarification is requested.

Claim Rejections - 35 USC §112
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 10 and 12 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation, “A computer readable storage medium, characterized in that the computer readable storage medium stores a computer program, the computer program includes program instructions, and a processor is enabled to execute the method according to claim 1 when the program instructions are executed by the processor.” It is unclear if the components recited in this limitation refer to the same components recited in claim 1 (e.g., a computer program, a storage device, and a processor). It appears that claim 10 was drafted to positively recite the hardware and software components recited in claim 1. However, the wording of claim 10 appears to recite a new set of components for performing the limitations of claim 1. For the purpose of examination, the computer components recited in claim 10 have been interpreted as referring to the computer components recited in claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.
	Claim 12 recites the limitation, “the method according to claim 3…” However, claim 3 was cancelled in the amendment filed by the applicant on October 18, 2022. Therefore, the dependency of claim 12 is unclear. For the purpose of examination, claim 12 has been interpreted as if it depends from claim 1. However, the examiner also notes that should claim 12 be rewritten to depend from claim 1, claim 12 would recite identical limitations as claim 4. Appropriate correction or clarification of these claims is required. No new matter may be added.  

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

7.	Claims 1, 2, 4-8, and 10-13 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
8.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 2, 4-7 and 11-13), a machine (claim 8) and a manufacture (claim 10); where the machine and the manufacture are substantially directed to the subject matter of the process (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
9.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 8 recites the abstract idea of: 
An [[adjusting device]] for a scorecard model, characterized by comprising: a [[determining module]], used for determining at least one high cardinality variable from multiple candidate independent variables of the scorecard model; 
wherein the [[determining module]] is further used for determining a rolling variable from the at least one high cardinality variable according to a preset rule; 
an [[acquiring module]], used for acquiring parameter information of various groups of the rolling variable in a preset time; 
wherein the [[determining module]] is further used for determining WOE values corresponding to the various groups according to the parameter information acquired by the [[acquiring module]]; and 
an [[adjusting module]], used for adjusting the scorecard model according to the WOE values corresponding to various groups of the rolling variable and the rolling variable; 
wherein the step of determining at least one high cardinality variable from multiple candidate independent variables of the scorecard model comprises: 
calculating the IVs corresponding to various candidate variables in the multiple candidate independent variables of the scorecard model, and determining the candidate independent variables whose IVs are greater than a preset IV threshold as target variables, wherein each target variable is divided into at least two group; 
acquiring the WOE values corresponding to various groups of the target variables; and 
determining the target variables as the high cardinality variables if a number of first differences greater than a preset WOE difference threshold meets a preset high cardinality condition, wherein the first difference is a difference between the WOE values corresponding to any two groups.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, modifying a scorecard model for performing risk predictions). 

Step 2A, Prong 2
10.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 8 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 8 also recite generic computer components (e.g., an adjusting device, a determining module, an acquiring module, and an adjusting module). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 8 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 8 is directed to an abstract idea.
	
Step 2B
11.	Under the 2019 PEG step 2B analysis, the additional elements of claim 8 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g., an adjusting device, a determining module, an acquiring module, and an adjusting module), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 133 and 134).
	Thus, claim 8 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
12.	Independent claim 1 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 1 recites limitations that are substantially similar to those recited in claim 8. However, the primary difference between claims 1 and 8 is that claim 1 is drafted as a method rather than as a device. Similarly, as described above regarding claim 8, claim 1 recites generic computer components (e.g., a computer program, a storage device, a processor of a server, a determining module, an acquiring module, and an adjusting module) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 8 and 1, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
13.	Dependent claims 2, 4-7, and 10-13 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claim 2 simply refines the abstract idea because it recites process steps (i.e., calculating IVs corresponding to various candidate independent variables, acquiring input from a user according to the IVs, and determining the high cardinality variables based on the input) that falls under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claims 4, 11, and 12 simply refine the abstract idea because they recite process steps (i.e., acquiring data change information of various groups of each high cardinality variable in the at least one high cardinality variable in a period, and determining the corresponding high cardinality variable as the rolling variable if the data change information of the various groups meets preset data change conditions) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claims 5 simply provides further definition to the “scorecard model” recited in claim 1. Simply stating that the scorecard model is established based on a linear regression model does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of algorithm used by the scorecard model.
	Additionally, claim 5 refines the abstract idea because it recites process steps (i.e., adding the rolling variable into the linear regression model corresponding to the scorecard model, and determining the value of the rolling variable according to the WOE values corresponding to various groups of the rolling variable) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claim 6 simply refines the abstract idea because it recites process steps (i.e., carrying out statistics on values and/or bad debt rates of various groups of each high cardinality variable in the at least one high cardinality variable in the period; determining value change information and/or bad debt rate change information of various groups of each high cardinality variable in the period according to statistical results; and (SCHPY-20005-USPT/01208660v1 }3generating data change information of various groups of each high cardinality variable in the period based on the value change information and/or the bad debt rate change information) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claims 7 and 13 simply provides further definition to the “data change information” recited in claim 4. Simply stating that the data change information may comprise various types of data does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data used by the scorecard model.
	Additionally, claims 7 and 13 refine the abstract idea because they recite process steps (i.e., acquiring data change information of various groups of each high cardinality variable in the at least one high cardinality variable in a period, and determining the corresponding high cardinality variable as the rolling variable if the data change information of the various groups meets preset data change conditions) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claim 10 simply recites a computer-readable storage medium storing a computer program comprising instructions that, when executed by a processor, performs the method according to claim 1. However, this amounts to no more than simply applying generic computer components to implement the abstract idea on a computer. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
14.	Applicant’s arguments filed October 18, 2022 have been fully considered.

Arguments Regarding 35 U.S.C. 101
15.	Applicant’s arguments (Amendment, Pgs. 7-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 8 of their remarks, the applicant argues, “As provided by the background of the present application, a traditional scorecard model is not capable of handling rolling variables with high cardinality and frequent changes data of various groups of the variables. The present invention offers a solution to automate the updates of such variables and have it available over a server to keep the data updated.” Similarly, on page 9 of their remarks, the applicant argues, “It can be seen based on the above analysis that the present amended claim 1 is not an abstract concept, or an abstract concept that has not been applied to a specific application, or an abstract concept that has not been applied to a specific application and includes no prominent features. Thus, the present amended claim 1 is a patentable subject matter, not just an abstract concept.” The examiner respectfully disagrees.
The examiner notes that simply applying a generic server to automate a financial process does not amount to an improvement to any technology or technological field. Rather, this amounts to no more than simply applying generic computer components to implement the abstract idea on a computer. While the examiner recognizes that the system/method described in the claims may provide improvements to traditional scorecard models, the improvements are not technical in nature. Rather, the improvements are to the abstract idea itself. 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments regarding 35 U.S.C. 112(b)
16.	The newly added amendments to claim 13 are sufficient to overcome the 112(b) rejection applied to claim 13 in the Non-Final Rejection filed on June 29, 2022.

Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (U.S. Patent No. 8515862): Describes computer-implemented systems and methods are provided for model validation of a model for compliance and credit risk.
Rose (U.S. Patent No. 11270376): Describes a system/method for expanded and enhanced modeling for credit risks scores.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/               Examiner, Art Unit 3696                                                                                                                                                                                         
/NAMRATA BOVEJA/               Supervisory Patent Examiner, Art Unit 3696